DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach et al. (US 8189855) (hereafter Opalach) in view of Chan et al. (US 2020/0387718) (hereafter Chan).
 	Regarding claims 8 and 21, Opalach discloses a computer-implemented method of monitoring product placement compliance, the method comprising:
 accessing a first image (see, Fig. 1, image capture device, 104), the first image depicting a plurality of items arranged in accordance with a first layout (see, Fig. 1, plurality of items, 106 on shelf, 108), the plurality of items being categorized in accordance with a plurality of item classes (see, Figs 3 and 4, planogram), the first layout defining a reference state of placement of the items (see, col. 5 lines 36-62, col. 9 lines 20-30, Referring once again to FIG. 2, processing continues at block 210 where an extracted planogram is generated based on the object recognition data (and possibly shelf detection) and provided as output. In particular, the extracted planogram includes the locations and possibly the images of the product or products corresponding to each of the at least one recognized product instances, if any. An example of this is illustrated in FIG. 4); 
accessing a second image, the second image depicting at least some of the plurality of items arranged in accordance with a second layout, the second layout defining a different state of placement of the items (see, Fig. 2, the receive images of retail environment, see, col. 16 lines 57-67 and col. 17 lines 1-17 discloses FIG. 9 illustrates a technique based on comparison of temporally different images, whereas FIG. 10 illustrates a technique based on comparison of different spatial regions of a single (or multiple) images. Referring now to FIG. 9, processing begins at block 902, where one or more images may once again be requested (or automatically provided) as previously described. In this instance, however, the requested images (or automatically provided images) are temporally different images of a given location. That is, the multiple images received at block 904 are of a single location taken over a period of time. (49) At block 906, object recognition analysis as described above may optionally be applied to at least a first and second image (preferably, more in order to obtain more reliable results through the use of the filtering operations described above) of the received images. Although it is presently preferred to perform such object recognition analysis on the first and second images (or more, as needed), this is not a requirement as the subsequent comparison step of 908 may be performed without the object recognition analysis. Thus, at block 908, portions of the first image are compared with portions of the second image. In particular, the comparison of block 908 attempts to measure the degree of similarity between the corresponding portions of the first and second image); 
outputting, by the MLA, an anomaly map, the anomaly map comprising a first indication of an item class associated with an anomaly and a second indication of a position associated with the anomaly (see, col. 7 lines 33-48, (50) For example, the comparison at block 910 may be based on whether the portion of the first image substantially matches the portion of the second image. Conversely, the comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image. With reference to the former scenario, if a recognized product instance is present in a given portion of the first image, but is not present in the same portion of the second image, as determined by the comparison of block 910, this may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something, col. 5 lines 15-40 discloses in a presently preferred embodiment, the image analysis server 124 implements object recognition techniques based, for example, on the so-called scale-invariant feature transform (SIFT) described in David G. Lowe, "Distinctive image features from scale-invariant key points," International Journal of Computer Vision, 60, 2 (2004), pp. 91-110. and U.S. Pat. No. 6,711,293, the entirety of which are incorporated herein by this reference, which is particularly useful because of its ability to recognize instances of objects in images (based on training images) despite changes in scale, rotation, viewpoint, changes in lighting conditions, etc. Another technique for object recognition is taught in Published U.S. Patent Application No. 20070179921 A1, which is also incorporated herein by this reference. Generally, when based on one or more training images of objects to be recognized, such algorithms provide an identification of the objects recognized in the image, locations for the recognized objects within the image as well as probabilities that the objects are, in fact, in the image. Still other, potentially more computationally-efficient, techniques for recognizing certain features within images may be employed. For example, brightness levels of various portions of an image can be employed to detect darker regions (i.e., shadows) of an image, being potentially indicative of a lack of products at a given location).
Opalach further discloses a system for monitoring product placement compliance, the system comprising: at least one processor, and memory storing a plurality of executable instructions which, when executed by the at least one processor, cause the system to perform method (col. 5 lines 1-25).
But, does not explicitly disclose inputting, to a machine learning algorithm (MLA), a first density map and a second density map, the first density map having been generated from the first image and the second density map having been generated from the second image, the MLA having been trained for generating one or more anomaly maps from density maps.
However, in same field of endeavor, Chan teaches in Fig. 5, the density map estimation for each view of the image and feature extraction, paragraph [0071] Preferably, the mapping module 210 may include an end-to-end deep neural network processor, which may identify the objects based on a machine-learning process. In one preferred embodiment, the crowd counting method may be implemented with different DNNs that analyses the results based on density map estimations. For example, a standard CNN may be used to directly estimate the density map from an image. However, the inventors devise that scale variation may be an issue in crowd counting, due to perspective effects in the image. [0076] In a preferred embodiment, the fusion module 212 fuses or combines multiple camera views of the same scene to obtain a ground-plane density map in the 3D world, so as to obtain a scene-level density map representing a count of the objects in a larger target area. [0126] The mean absolute error (MAE) is used to evaluate multi-view counting performance, comparing the scene-level predicted counts and the ground-truth scene level counts. In addition, the MAE of the predicted counts in each camera-view can also be evaluated. The ground-truth count for each camera-view is obtained by summing the ground-truth scene-level density map over the region covered by the camera's field-of-view. In the experiments, people that are totally occluded from the camera, but still within its field-of-view, are still counted. [0112] As discussed above, the identification of the objects is further based on a machine-learning process, a two-stage process may be applied to train the model. At the first stage, the single-view density maps together with the scene-level density maps are used as supervisory information. [0113] The inventors have carried out experiments to evaluate the performances of the system for counting objects accordance with embodiments of the present invention. Each single-view FCN-7 backbone is trained using the camera-view images and the corresponding single-view density maps. The learning rate is set to 1e-4. In the second stage, the supervisory information of the single-view density maps is removed. FCN-7 (either density map estimator or feature extractor) is fixed and the fusion and scale selection parts are trained. The loss function is the pixel-wise squared error between the ground-truth and predicted density maps. The learning rate is set to 1e-4, and decreases to 5e-5 during training. After training the two stages, the model is fine-tuned end-to-end. The training batch-size is set to 1 in all experiments. [0114] In one experiment, two example datasets, PETS2009 and Duke-MTMC, and an additional City Street dataset were tested. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the Opalach, as a whole, so as to perform machine learning algorithm on the density maps from the images captures, the motivation is to measure the number of counts using density maps method to improve the anomaly detection. 

 	Regarding claim 9, the combined teachings do not explicitly disclose the method further comprising: inputting, to a classifier, the anomaly map; and outputting, by the classifier, a third indication of an anomaly type associated with the anomaly (Chan, [0025] Planogram compliance determines if items (e.g., merchandise items or products) are placed on one or more shelving units by design. Systems and methods for automated planogram compliance disclosed herein cover all aspects of planogram compliance and address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit), while minimizing the need for human intervention, its interpreted as anomaly class indication).

 	Regarding claim 10, the combined teachings further discloses the method of claim 8, further comprising: outputting the item class, the position and the anomaly type of the anomaly (Opalach, col. 11 lines 10-30, 31) Referring once again to FIG. 2, processing optionally continues at block 212 where the extracted planogram is compared to a target planogram. In a presently preferred embodiment, the target planogram may comprise another extracted planogram based on one or more additional images (or even the same image using different object recognition techniques) or an optimal planogram. As used herein, an optimal planogram represents the ideal display of one or more products as originally envisioned by a planner. The comparison of the extracted planogram to a target planogram may be used to identify differences between the compared planograms. As noted above, planograms comprise a list of products and (relative) positions and orientations. Preferably, the desired comparison is based on comparison of the distances between product centers and their orientations. Such differences may include, but are not limited to, horizontal or vertical deviations of products from their desired locations, the failure to detect products at their expected locations, or the addition of unexpected products relative to the target image, Chan, [0025] Planogram compliance determines if items (e.g., merchandise items or products) are placed on one or more shelving units by design. Systems and methods for automated planogram compliance disclosed herein cover all aspects of planogram compliance and address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit), while minimizing the need for human intervention, its interpreted as anomaly class indication).

Allowable Subject Matter
5.	Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 1-7, 17-20 are allowed.
	The closest prior arts, as a whole fail to explicitly disclose a computer-implemented method of multiclass features compliance monitoring, the method comprising: generating, a first density map from the first image, the first density map comprising a first plurality of density map layers, each one of the first plurality of density map layers being associated with a first set of distinct feature classes; generating, a second density map from the second image, the second density map comprising a second plurality of density map layers, each one of the second plurality of density map layers being associated with a second set of distinct feature classes, the first and second set of distinct feature classes having at least some feature classes in common; outputting, by the MLA, an anomaly map generated by interleaving at least some of the density map layers of the first density map with density map layers of the second density map based on feature classes in common, the anomaly map comprising a first indication of a feature class associated with an anomaly and a second indication of a position associated with the anomaly, render the claims allowable over prior arts. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JI et al. (US 2021/0158094) discloses CLASSIFYING IMAGES IN OVERLAPPING GROUPS OF IMAGES USING CONVOLUTIONAL NEURAL NETWORKS.

Dugar et al. (US 2021/0012272) discloses AUTOMATED PLANOGRAM ANOMALY DETECTION.

Bryan et al. (US 10496955) discloses Systems and Methods For Identifying And Remedying Product Mis-shipments To Retail Stores.

Omaro-Rubio et al. (US 2019/0147584) discloses SYSTEM AND METHOD FOR SINGLE IMAGE OBJECT DENSITY ESTIMATION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/23/2022